department of the treasury internal_revenue_service washington d c index no date number info release date the honorable member u s house of representatives dear congressman this letter is in reply to your inquiry dated date on behalf of your constituent you explain that is a class member who has a litigation he is concerned residual share in the settlement fund of the about the tax treatment of distributions received from the fund and has asked for your assistance in determining the status of negotiations with the internal_revenue_service i am sorry we cannot respond to your questions but the confidentiality requirements under sec_6103 of the internal_revenue_code will not allow us to do so we cannot even confirm or deny whether any negotiations are underway negotiations if any concerning the liability of class members and the settlement fund would involve return_information of those taxpayers that we would be prohibited from disclosing or discussing although your constituent consented to a disclosure of his own return_information that consent would not apply to a case involving other taxpayers if you have further questions please call me or alfred g kelley identification_number at sincerely mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations
